Exhibit 10.4

GUARDIAN TECHNOLOGIES INTERNATIONAL, INC.

2009 STOCK COMPENSATION PLAN

RESTRICTED STOCK RIGHTS AWARD

CERTIFICATE




This is to certify that Guardian Technologies International, Inc., a Delaware
corporation (the “Company”), has granted to the person named below (the
“Participant”) Restricted Stock Rights pursuant to the Company’s 2009 Stock
Compensation Plan, as amended Plan (the “Plan”), upon the terms and conditions
set forth below and in the attached Restricted Stock Award Agreement:




Name of Participant:

_________________________________

Address of Participant:

_________________________________

 

_________________________________

Number of Restricted Stock Rights (RSRs):

_________________________________

Grant Date:

______________, 20__

Fair Market Value per Share on Grant Date:

$________

Comments (if any):

 

 

 

 

 

 

 

 

 

 

 

Vesting Schedule:

The RSAs shall vest and become exercisable in accordance with the following
schedule:

 

 

Number of Years From Grant Date

Number of RSRs Vested

 

Per Time Period

Cumulative

___

_________ RSRs

_________ RSRs

 

 

 

___

_________ RSRs

_________ RSRs

 

 

 










IN WITNESS WHEREOF, the Company has granted Participant the Restricted Stock
Rights as of the Grant Date set forth hereinabove.




GUARDIAN TECHNOLGIES INTERNATIONAL, INC.

By:

__________________________________________

Its:

__________________________________________





1







GUARDIAN TECHNOLOGIES INTERNATIONAL, INC.

2009 STOCK COMPENSATION PLAN

RESTRICTED STOCK RIGHTS AWARD AGREEMENT







THIS RESTRICTED STOCK RIGHTS AWARD AGREEMENT is made and entered into effective
as of the Grant Date set forth in the Restricted Stock Rights Certificate
attached hereto (the “Certificate”) (this Restricted Stock Rights Award
Agreement and the Certificate, the “Agreement”), by and between Guardian
Technologies International Inc., a Delaware corporation (the “Company”), and the
Participant named in the Certificate.  The Award covered by this Agreement has
been granted pursuant to and shall in all respects be subject to the terms and
conditions of the Guardian Technologies International, Inc. 2009 Stock
Compensation Plan, as such plan may be amended (the “Plan”).  




Except as set forth herein or in the Certificate, capitalized terms as used
herein and in the Certificate shall have the same meaning as set forth in the
Plan.




WITNESSETH:




WHEREAS, the Compensation Committee of the Board has authorized the issuance to
Participant of a Restricted Stock Rights Award pursuant to the Plan as
compensation for services performed or to be performed by the Participant
subject to certain restrictions thereon.




NOW, THEREFORE, in consideration of the premises, mutual agreements herein set
forth and other good and valuable consideration, receipt of which is hereby
acknowledged, the parties hereto agree as follows:




1.

Grant of Restricted Stock Rights Award.  The Company hereby grants to the
Participant the number of Restricted Stock Rights set forth in the Certificate
as of the Grant Date pursuant to and subject to all of the terms and conditions
of this Agreement and the Plan, the provisions of which are incorporated herein.
 Each Restricted Stock Right entitles the Participant to receive one Share
contingent upon vesting and subject to the terms and conditions set forth in the
Plan.  If there is any conflict between the provisions of this Agreement and the
Plan, the Plan will control.




2.

No Monetary Payment.  The Participant is not required to make any monetary
payment (other than to satisfy the applicable tax withholding, if any, with
respect to the issuance or vesting of the Shares) as a condition to receiving
the Shares, the consideration for which shall be past services actually rendered
or future services to be rendered to the Company or for its benefit.
 Notwithstanding the foregoing, if required by applicable law, the Participant
shall furnish consideration in the form of cash or past services rendered to the
Company or for its benefit having a value not less than the par value of the
Shares issued pursuant to the Award.




3.

Settlement of Restricted Stock Rights.  Upon each vesting of all or a specified
portion of the Restricted Stock Right, the Participant (or such other person
entitled to receive payment pursuant to this Agreement) shall receive from the
Company, Shares in an amount equal to the number of Restricted Stock Rights
vesting on each vesting date.




4.

Vesting.  Except as otherwise provided in the Plan or this Agreement, the
Restricted Stock Rights shall vest and become exercisable in accordance with the
vesting schedule set forth in the Certificate; provided that, if Participant
ceases to be an Employee of the Company by reason of his or her death or
Disability, or if Participant dies within three (3) months of the termination of
his or her employment, the unvested Restricted Stock Rights shall vest on the
date immediately preceding the date of such death or Disability.




5.

Term of Restricted Stock Rights Award.  The term of the Restricted Stock Rights
Award





2







commences on the Grant Date and, subject to Section 4 above, expires on the
earliest to occur of the following: (a) immediately upon the termination of the
Participant’s continuous employment or service for any reason (other than death
or Disability) whereupon any unvested Restricted Stock Right shall terminate
without notice to you and will be forefeited, or (b) the vesting of the
Restricted Stock Rights and the related settlement of Shares.




6.

Exercise of Restricted Stock Rights.

The Restricted Stock Rights shall be deemed to be automatically exercised upon
each vesting date during the term.




7.

Non-Transferability of Restricted Stock Rights.  The Participant may not assign,
alienate, sell, transfer, pledge, hypothecate, mortgage or otherwise dispose of,
by gift or otherwise, or in any way encumber any of the Restricted Stock Rights
prior to vesting otherwise than by will or by the laws of descent and
distribution.




8.

No Rights as Employee, Director or Shareholder.

  Nothing in this Agreement shall affect in any manner whatsoever the right or
power of the Company, or a Subsidiary or Affiliate, to terminate the
Participant’s employment or service.  Neither the Participant nor his heirs, or
legal representative or guardians shall be, or shall have any of the rights and
privileges of, a shareholder of the Company with respect to any Shares covered
by a Restricted Stock Right, in whole or in part, before the date that the
Restricted Stock Right vests and the certificates for the shares are mailed to
the Participant or legal representative.




9.

Withholding Tax.

The Participant shall pay to the Company or make arrangements satisfactory to
the Committee, when directed by the Company, regarding payment of any federal,
state or local taxes of any kind required to be withheld in connection with
Restricted Stock Rights Award (including upon vesting of Restricted Stock
Rights).  The Company shall, to the extent permitted or required by law, have
the right to deduct from any payment of any kind whatsoever otherwise due to the
Participant federal, state and local taxes of any kind required by law to be
withheld in connection with an Award.




10.

Registration of Shares.

  The Company intends to have an effective registration statement under the
Securities Act of 1933, as amended (the “Securities Act”), on file with the
Securities and Exchange Commission with respect to the Shares subject of this
Award.  The Company intends to maintain this registration but has no obligation
to do so.  If the registration ceases to be effective for any reason, the
Participant will not be able to transfer or sell Shares issued pursuant to this
Award unless exemptions from registration under applicable securities laws are
available.  The Participant agrees that any resale by him or her of the Shares
issued pursuant to this Award will comply in all respects with the requirements
of all applicable securities laws, rules and regulations (including, without
limitation, the provisions of the Securities Act and the Exchange Act and any
other law, rule or regulation applicable thereto, as such laws, rules and
regulations may be amended from time to time).  The Company will not be
obligated to issue the Shares or permit the resale thereof if such issuance or
resale would violate any such requirements.




11.

Market Stand-Off.  During the period up to six (6) months following the closing
of a public offering of securities by the Company, if requested by the managing
underwriter of any such offering, Participant agrees that Participant will not
offer, sell, contract to sell, transfer, assign, hypothecate, gift, grant any
option or warrant to purchase or right to acquire the Shares without the prior
written consent of the managing underwriter of such public offering, and the
Participant shall permit the certificates representing the Shares to be stamped
with an appropriate restrictive legend and will cause the transfer agent for the
Company to note such restrictions on the stock transfer books and records of the
Company.  The Participant understands and agrees that the foregoing restriction
shall apply to the Shares notwithstanding that the Shares are vested and not
subject to any restriction hereunder.




12.

Severability.  In case any one or more of the provisions or part of a provision
contained in this Agreement shall for any reason be held to be invalid, illegal
or unenforceable in any respect in any jurisdiction, such invalidity, illegality
or unenforceability shall be deemed not to affect any jurisdiction or any other
provision





3







or part of a provision of this Agreement, but this Agreement shall be reformed
and construed in such jurisdiction as if such provision or part of a provision
held to be invalid or illegal or unenforceable had never been contained herein
and such provision or part reformed so that it would be valid, legal and
enforceable in such jurisdiction to the maximum extent possible.




13.

Entire Agreement; Amendment.  This Agreement and the Plan contain the entire
agreement between the Company and Participant with respect to the subject matter
hereof.  This Agreement may not be amended, waived, changed, modified or
discharged except by an instrument in writing executed by or on behalf of the
party against whom any amendment, waiver, change, modification or discharge is
sought.




14.

Assignability.  This Agreement shall be binding upon, and shall inure to the
benefit of the parties hereto and their successors, heirs, executors,
administrators, legal representatives and permitted assigns.




15.

Governing Law.  This Agreement shall be governed by and construed under the laws
of the Commonwealth of Virginia, without reference to principles of conflict of
laws of that state.  This Agreement should be interpreted in accordance with its
plain meaning and not for or against any party hereto.




16.

Waiver and Further Agreement.  A waiver of any breach of any term or condition
of this Agreement shall not operate as a waiver of any other breach of such term
or condition or any other term or condition, nor shall any failure to enforce
any provision hereof operate as a waiver of such provision or of any other
provision hereof.  Each of the parties hereto agrees to execute all such further
instruments and documents and to take such further action as the other party may
reasonably require in order to effectuate the terms and purposes of this
Agreement.




17.

Headings of No Effect.  The paragraph headings contained in this Agreement are
for reference purposes only and shall not in any way affect the meaning or
interpretation of this Agreement.




18.

Counterparts.  

This Agreement may be executed in several counterparts, all of which together
shall constitute one agreement binding on the parties hereto, notwithstanding
that all of the parties have not signed the same counterpart.




[THE REMAINDER OF THIS PAGE IS LEFT BLANK INTENTIONALLY]








4










IN WITNESS WHEREOF, the parties hereto have executed this 2009 Stock
Compensation Plan, Restricted Stock Rights Award Agreement as of the date first
above written.




GUARDIAN TECHNOLOGIES INTERNATIONAL, INC.




By:

____________________________________




Name:

____________________________________




Title:

____________________________________







PARTICIPANT




By:

____________________________________




Name:

____________________________________




Dated:

____________________________________

  288288003.133





5





